            Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 1 of 32




MARK L. SHURTLEFF (4666)
SHURTLEFF LAW FIRM PC
P.O. Box 900873
Sandy, Utah 84090
801-441-9625 (cell)
mark@shurtlefflawfirm.com
Attorney for Plaintiffs


                               UNITED STATES DISTRICT COURT
                         DISTRICT OF UTAH, CENTRAL DIVISION


 MARK L. SHURTLEFF, ET AL,                                 PLAINTIFFS’ REVISED
                                                       MEMORANDUM IN OPPOSITION TO
                 Plaintiffs,
        v.                                                 MOTIONS TO DISMISS

 SALT LAKE COUNTY DISTRICT                                    Oral Argument Requested
 ATTORNEY SIM GILL, ET AL,
                                                              Civil No.: 2:18-cv-00445 CW
                 Defendants.                                   Judge: Clark Waddoups


       Plaintiffs Mark L. Shurtleff (hereafter “Plaintiff”), M’Liss Marler Shurtleff (hereafter

M’Liss”), Thomas James Shurtleff (hereafter “Thomas”), and Adrianna Caroline Shurtleff

(hereafter “Adrianna”) by and through counsel, hereby submit their revised memorandum in

further response to respond to the Federal and County Defendants’ Motions to Dismiss:

                                        INTRODUCTION

       On July 17, 2019, oral argument was heard on Defendants’ Motions to Dismiss. At the

conclusion of argument, the court directed plaintiffs to file a revised brief using the proper legal

standard.

                                   STANDARD OF REVIEW

       In considering a motion to dismiss, all well-pleaded factual allegations, as distinguished

from conclusory allegations, are accepted as true and viewed in the light most favorable to the


                                                  1
         Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 2 of 32



non-movant. GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.

1997). It is well established by the United States Supreme Court in clarifying the federal

pleading standard set forth by Congress in Rule 8 of the Federal Rules of Civil Procedure, that to

survive a motion to dismiss, a plaintiff’s complaint need only allege enough facts, taken as true,

to make his claim for relief “plausible on its face.’ Bell Atlantic Corp v. Twombly, 550 U.S. 544,

Supra at 570, 127 S.Ct.1955 (2007).

       As stated by the court during oral argument, when a defendant raises an affirmative

defense of qualified immunity, the burden rests with the plaintiff to show that the defendant's

actions fall outside the scope of the immunity. See Weigel v. Broad, 544 F.3d 1143, 1151 (10th

Cir.2008). In determining whether the plaintiff has made that showing, the district court

considers whether the facts taken in the light most favorable to the plaintiff show that the

defendant's conduct violated a constitutional right. Fogarty, 523 F.3d at 1155 (quoting Saucier v.

Katz, 533 U.S. 194, 201, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001)).

       In Poolaw v. Marcantel, 565 F.3d 721, 729, 2009 U.S. App. LEXIS 9483, *10, the Tenth

Circuit set forth the standard for reviewing de novo the issuing court's ruling on the sufficiency

of the warrant.

                 We will uphold a warrant if the issuing judge had a "substantial basis
         for conclud[ing] that a search would uncover evidence of wrongdoing." Illinois
         v. Gates, 462 U.S. 213, 236, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983)
         (quotations omitted); accord United States v. Grimmett, 439 F.3d 1263, 1268
         (10th Cir.2006).
                 "In determining whether probable cause exists to issue a warrant, the
         issuing judge must decide whether, given the totality of the circumstances,
         there is a fair probability that contraband or evidence of a crime will be found
         in a particular place." Grimmett, 439 F.3d at 1270 (quotation omitted); see also
         United States v. Harris, 369 F.3d 1157, 1165 (10th Cir. 2004) ("Probable cause
         exists when the facts presented in the affidavit would warrant a man of
         reasonable caution to believe that evidence of a crime will be found at the
         place to be searched." (quotation omitted)). But, a court may not "arrive at
         probable cause simply by piling hunch upon hunch." United States v.


                                                 2
         Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 3 of 32



         Valenzuela, 365 F.3d 892, 897 (10th Cir.2004). We assess the validity of the
         warrant "on the basis of the information that the officers disclosed, or had a
         duty to discover and to disclose, to the issuing [judge]," Maryland v. Garrison,
         480 U.S. 79, 85, 107 S.Ct. 1013, 94 L.Ed.2d 72 (1987); see Wilkins v.
         DeReyes, 528 F.3d 790, 802 (10th Cir. 2008), looking both at the facts that
         support probable cause and those that militate against it, Valenzuela, 365 F.3d at 897.

       The Tenth Circuit in Taylor v. Meacham, 82 F.3d 1556, 1562, 1996 U.S. App. LEXIS

10465, *15 held that “an arrest warrant must be supported by probable cause to comply with

the Fourth Amendment. ‘Probable cause for an arrest warrant is established by demonstrating a

substantial probability that a crime has been committed and that a specific individual committed

the crime.’ Wolford, 78 F.3d at 489 (citing Fed. R. Crim. P. 4; Wong Sun v. United States, 371

U.S. 471, 481 n.9, 9 L. Ed. 2d 441, 83 S. Ct. 407 (1963)).”

       Here, as in Taylor, Plaintiffs allege that Search Warrant Affidavit 158 (hereafter “SWA

158”) contained false and misleading statements and omitted material information thereby

misleading the judge into issuing the arrest warrant.

                It is a violation of the Fourth Amendment for an arrest warrant affiant to
         `knowingly, or with reckless disregard for the truth,' include false statements in
         the affidavit.’ Id. (quoting Franks v. Delaware, 438 U.S. 154, 155-56 (1978)).
         Similarly, it is a Fourth Amendment violation to ‘knowingly or recklessly omit
         from the affidavit information which, if included, would have vitiated probable
         cause.’ Id. (citing Stewart v. Donges, 915 F.2d 572, 581-83 (10th Cir. 1990)).
         If an arrest warrant affidavit contains false statements, ‘the existence of
         probable cause is determined by setting aside the false information and
         reviewing the remaining contents of the affidavit. Id. Where information has
         been omitted from an affidavit, we determine the existence of probable cause’
         `by examining the affidavit as if the omitted information had been included
         and inquiring if the affidavit would still have given rise to probable cause for
         the warrant.’’ Id. (quoting Stewart, 915 F.2d at 582 n. 13).”

Taylor v. Meacham, 82 F.3d 1556 at 1562.

                                     STATEMENT OF FACTS

       During the July 17, 2018 hearing, Judge Waddoups gave Plaintiffs the opportunity to

submit this revised briefing and in doing so suggested that they set forth each allegation in the


                                                    3
               Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 4 of 32



  subject search and arrest warrants which they alleged contained false or misleading information,

  or information that had been omitted.

           The following chart provides a numerical list of allegations in SWA 158 in which Agent

  Nesbitt (with the assistance of, and allegations provided by, other members of the joint FBI and

  Utah SBI task force including Defendants Pickens and Isakson) used false statements,

  misrepresentations and material omissions to unlawfully obtain a search warrant to invade

  Plaintiffs’ home. The right column lists facts alleged in the Amended Complaint that were false,

  omitted or misrepresented to the magistrate judge.

           The Amended Complaint also alleges constitutional violations in the issuance of the

  arrest warrant on Mr. Shurtleff which was based upon a warrant affidavit also filed by Defendant

  Nesbitt with the assistance and under the direction of other named Defendants. Most of the same

  false, misleading and omitted facts presented here were also contained in that warrant affidavit

  and for the same reasons articulated here, Defendants should not be protected by qualified

  immunity from liability for those constitutional violations in issuance and execution of the arrest

  warrant.

          I.       THE TASK FORCE MISLED THE COURT ABOUT MR. SHURTLEFF’S
                   ROLE IN MARC S. JENSON’S CRIMINAL PROSECUTION IN 2005-08.

                   A.      The truth (as alleged in the Amended Complaint) is that Mr.
                           Shurtleff did not improperly influence plea negotiations in
                           Mr. Jenson’s criminal case. Instead, Mr. Shurtleff insisted
                           that prosecutors reach a fair resolution that adequately
                           protected victims of Mr. Jenson’s crimes.

                     SWA 158                                             AMENDED COMPLAINT
8. Charlene Barlow told your affiant that she was            125.    Plaintiff participated in Mr. Jenson’s
assigned to prosecute the case against Marc Jenson           prosecution at early stages of the criminal case, in
and that she filed the charges against Marc Jenson.          part because the case involved serious allegations
Charlene Barlow told your affiant that as the case was       and millions of dollars in restitution and in part
proceeding, she heard that Mark Shurtleff was                because some of Mr. Jenson’s victims first lodged
concerned about the case. Charlene Barlow told your          their complaints with Plaintiff.
affiant that she attended a meeting with Mark

                                                         4
             Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 5 of 32



Shurtleff (Utah Attorney General), Scott Reed                   130.     Charlene Barlow, Kirk Torgensen, and Scott
(Criminal Division Chief), Kirk Torgensen (Chief                Reed, among others in Plaintiff’s office, participated
Deputy), and others about the case. Charlene Barlow             in the evaluation of the case, its prosecution, and plea
told your affiant that Mark Shurtleff told her that he          negotiations.
had been informed that the case was weak and that he
was worried about being embarrassed if the case                 131.   Part of the responsibilities of the Attorney
turned out bad.                                                 General’s office is to enter into plea arrangements
                                                                with Defendants.
9. Charlene Barlow told your affiant that she had
never heard of Mark Shurtleff getting involved in any           132.    Several of the witnesses in Marc Jenson’s
case before, and she worked for the Utah Attorney               case did not have “clean hands” and their credibility
General's Office for over 20 years. Charlene Barlow             was impeachable.
told your affiant that she laid out the case for Mark
Shurtleff and explained to him that the case was                133.   The prosecutors were aware of the strengths
strong with good witnesses. Charlene Barlow told                and weaknesses of the case.
your affiant that Mark Shurtleff did not seem
convinced but told her to proceed with the case if she          134.    Plea negotiations were ongoing between Mr.
felt that the case was strong.                                  Jenson’s attorney, Barlow, Torgensen, and Reed.

10. Charlene Barlow told your affiant that before the           135.     Mr. Reed presented a plea in abeyance offer
case against Marc Jenson was resolved, the Utah                 to Mr. Jenson’s attorney that did not require payment
Attorney General's Office received a complaint about            of restitution. Mr. Reed confirmed that this offer was
Marc Jenson's involvement in the Mount Holly                    not sanctioned by Plaintiff.
project, and she forwarded the complaint to the Utah
Division of Securities for investigation. The Mount             136.     Plaintiff Mark Shurtleff rejected the deal and
Holly project involved Marc Jenson and others                   insisted on full restitution to Mr. Jenson’s victims
soliciting investments to construct a ski resort and golf       and jail time if not paid within a three year period of
course in Beaver County, Utah. Charlene Barlow told             time.
your affiant that the weekend before the trial was to
begin for the case she filed against Marc Jenson; she           137.    Mr. Reed’s initial offer for a plea in
saw a big article in the news media regarding the case.         abeyance and no restitution was rejected by the Judge
Charlene Barlow told your affiant that the article              presiding over Mr. Jenson’s case.
mentioned behind the scenes information about Mount
Holly and that Mark Shurtleff had met with Marc                 138.     A second plea in abeyance was negotiated on
Jenson. Charlene Barlow told your affiant that she              this case between Mr. Reed and Mr.Jenson’s
heard rumors that Marc Jenson offered to help Mark              attorney, in which Mr. Jenson agreed to pay full
Shurtleff with his election if Mark Shurtleff would             restitution of $4,100,000.
make the case go away.
                                                                147.     Defendants accepted Jenson’s “story” as
11. Charlene Barlow told your affiant that before the           absolute truth, even though Jenson could not
trial was to begin, Kirk Torgensen told her that Mark           articulate or offer any evidence of a quid pro quo.
Shurtleff was not comfortable with the case. Charlene
Barlow told your affiant that it became clear to her            151.     Plaintiff fully disclosed the plea offer to
that Scott Reed or Kirk Torgensen would try to pull             Defendant Pickens of the FBI, along with an
the plug on the case. Charlene Barlow told your                 explanation of why the Attorney General’s office
affiant that the week before the trial was to begin;            extended a plea in abeyance for three years that
Scott Reed told her that Mark Shurtleff had told him            required payment of full restitution to Mr. Jenson’s
to offer Marc Jenson anything to make the case go               victims.
away. Charlene Barlow told your affiant that Scott
Reed started working on a plea in abeyance agreement            152.    Defendants Nesbitt with the knowledge and
to which she strongly objected because the case was             assent of Pickens and Isakson, and in collaboration

                                                            5
              Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 6 of 32



solid. Charlene Barlow told your affiant that she had           with Gill and others in his office, knowingly and
never seen a high profile case like this result in a plea       maliciously misrepresented the facts and
in abeyance agreement, and Scott Reed told her that             circumstances surrounding negotiation of the plea
Mark Shurtleff had ordered him to do the plea deal.             deal by inaccurately attributing the terms and
Charlene Barlow told your affiant that she refused to           language of the plea in abeyance to Plaintiff and
offer the plea in abeyance and said she would quit              failing to disclose that Plaintiff insisted that full
before she would do so. Charlene Barlow told your               restitution be paid to victims throughout the course of
affiant that Scott Reed made the plea offer.                    negotiations.

12. On or about October 31, 2013, Scott Reed                    153.     There was nothing inappropriate about how
provided some emails to Special Agent Jon Isakson of            the plea deal was handled. When Barlow complained
the Federal Bureau of Investigation regarding Mark              about the terms of the deal to the task force, they
Shurtleff's involvement in the Marc Jenson plea                 seized on the opportunity to turn what was nothing
negotiations. The emails were dated December 13,                more than some disagreement over a prosecutor’s
2007, and they were between Scott Reed, Kirk                    discretion into a criminal witch hunt. They purported
Torgensen, and Mark Shurtleff using their state email           to believe Marc Jenson despite knowing that in fact
accounts. One of the messages was from Mark                     he wasn’t telling the truth.
Shurtleff to Scott Reed and Kirk Torgensen, and it
read in part "You should know that in conversations             178.     Defendant Nesbitt, with the knowledge,
with his civil attorney Mark James and some others, I           assistance and support of Pickens and Isakson, and
suggested I would seriously consider a plea in                  the encouragement, assistance, and the formal
abeyance. i will send a copy down to you today                  approval of Defendant Gill, and others in his office,
through in-house mail. In short, he offers to plead 'no         failed to inform the Magistrate of the contents of an
contest' to three thirds, pay a $15,000 fine to                 interview with Charlene Barlow, a prosecutor in the
Securities Division, make restitution to and serve a            Marc Jenson matter, where Ms. Barlow indicated that
three month abeyance. For reasons I will be happy to            she did not have personal knowledge of a quid pro
explain in person, I am intent on accepting a no                quo agreement between Plaintiff and Mr. Jenson, and
contest plea in abeyance to three third degree felonies,        that she did not think that it was unethical that
but obviously there needs to be a longer abeyance               Plaintiff wanted a plea in abeyance instead of a trial.
period and more restitution and perhaps a heftier fine
...The question I would like you, Kirk and Charlene to          185.     Defendants Nesbitt, Pickens, Isakson, Gill,
consider is if we could require a longer period but run         and other members of Gill’s office lacked any direct
it retroactively to some date (i.e. bind-over, or               evidence that Mr. Jenson or related persons or
something)...I'm sure this email will be viewed as              entities contributed to Plaintiff’s campaign as a
capitulation on my part and I would like to discuss             purported quid pro quo, let alone the dismissal of the
this whole thing at length but I wanted to get started          criminal charges against Mr. Jenson
on this while 1am recovering from my additional
surgery tomorrow. Please know that I am not
succumbing to bribes or threats. This has to do with
the fact that among the dozens of conversations I've
had with Jensen supporters, a few I deemed to be
credible, sincere and not motivated by a financial
interest or tie to Jensen; the problems with our
witnesses which may, or may not, be kept from the
jury; and my own conversations with Jensen and my
conclusion that he will be very believable to a jury.

19. On or about May 1, 2008, Marc Jenson attempted
to enter into the plea in abeyance agreement that
included him paying a $15,000 fine, no restitution,
and no term of incarceration. The plea was presented

                                                            6
             Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 7 of 32



to Judge Robin Reese of the Third District Court in
Salt Lake City, and Scott Reed represented the state.
Judge Robin Reese rejected the plea as too lenient and
asked Scott Reed if it truly served the interests of
justice. Scott Reed told Judge Robin Reese that the
plea agreement did not serve all of the interests of
justice.

20. On or about May 29, 2008, Marc Jenson entered
into a revised plea in abeyance agreement that
involved him paying a $15,000 fine and $4,100,000 in
restitution that had to be paid within the 36 month
plea in abeyance term. The plea agreement also
allowed Marc Jenson to continue his involvement in
the Mount Holly project. Marc Jenson did not pay any
restitution during the 36 month period.

119. During the interview with Special Agent Isakson,
Mark Shurtleff said that Charlene Barlow was
concerned about her witnesses in the Marc Jenson
case. However, Charlene Barlow told the F.B.I.
Agents, as well as Scott Reed and Kirk Torgensen,
that she had confidence in her witnesses and believed
her case against Marc Jenson was strong. The F.B.I.
has copies of multiple e-mails to Mark Shurtleff that
show how confident Charlene Barlow was with the
case and her witnesses.

121. Marc Jenson told Special Agent Isakson that he
hired Timothy Lawson to persuade Mark Shurtleff to
drop charges against him. Mark Shurtleff did not tell
the F.B.I. in 2007 that Timothy Lawson was trying to
persuade him to drop the charges against Marc Jenson.
Mark Shurtleff also never mentioned that Robert
Stahura was attempting to influence him to drop the
charges against Marc Jenson.

127. During the interview with Special Agent Isakson,
Mark Shurtleff claimed Charlene Barlow pulled
herself off the Marc Jenson case because she lost
confidence in the case. Charlene Barlow told your
affiant that she had never seen a high profile case like
this result in a plea in abeyance agreement, and Scott
Reed told her that Mark Shurtleff had ordered him to
do the plea deal. Charlene Barlow told your affiant
that she refused to offer the plea in abeyance and said
she would quit before she would do so. Charlene
Barlow told your affiant that Scott Reed made the plea
offer.

           Paragraph 11 appears to be drawn largely from Ms. Barlow’s FBI interview. Agent

                                                           7
         Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 8 of 32



Nesbitt includes a misleading inference insofar as it is not clear from the FBI interview whether

the plea in abeyance should be attributed to Mr. Shurtleff or Mr. Reed. In short, this paragraph

illustrates how Agent Nesbitt construed testimony and interviews to fit a particular theory of the

case, even if that theory was inaccurate.

       In Paragraph 12 Agent Nesbitt intentionally misconstrues the email, which states: “In

sum, I’m okay with a shorter abeyance period but think he should pay a bigger financial

penalty…My biggest concern is that Charlene will think I don’t trust her or value all of her

outstanding work on this case, so please discuss it with Charlene.” In addition, Agent Nesbitt left

out facts from other emails at the time that demonstrated that the no restitution plea agreement

was solely Mr. Reed’s doing and that Mr. Shurtleff was unaware of those emails.

       Agent Nesbitt intentionally and improperly attempts to create a negative inference that

the judicial finding surrounding the proposed plea agreement, which was negotiated by Mr. Reed

and Mr. Skordas, should be attributed to Mr. Shurtleff.

       In paragraph 121 of SWA 158, Agent Nesbitt deliberately mischaracterized Mr.

Shurtleff’s statement. In response to a question regarding Ms. Barlow’s decision to leave the

case, Mr. Shurtleff stated: “I think I assumed it was because Charlene wanted to go forward and

didn’t have confidence or something didn’t feel like she had-I-she had my confidence[.] I don’t

know if she ever told me that or Scott told me that or whatever[.]”

       Through the affidavits, Agent Nesbitt mischaracterizes statements in an attempt create a

false inference that Mr. Shurtleff provided false information to the FBI. Paragraph 127 illustrates

the defects in Agent Nesbitt’s inflammatory characterizations, which were inconsistent with the

underlying facts as fully alleged in the Amended Complaint.




                                                 8
             Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 9 of 32



                   B.     The Task Force intentionally mischaracterized and omitted
                   material facts relating to Mr. Jenson prosecution in order to obtain
                   search warrants.


                     SWA 158                                              AMENDED COMPLAINT
13. According to information provided to your affiant         154.      Plaintiff acted as a confidential informant in
by Special Agent Jon Isakson, on October 12, 2007             an FBI investigation involving Paul Nelson, an
and October 19, 2007, the Federal Bureau of                   affiliate of Marc Jenson.
Investigation recorded, with Mark Shurtleff's consent,
two in-person meetings between Mark Shurtleff and             155.     In September 2007, Plaintiff was
an employee of Marc Jenson, Paul Nelson. Certain              hospitalized for injuries that he received in a serious
portions of these recordings support probable cause to        motorcycle accident. Paul Nelson visited Plaintiff’s
believe that Paul Nelson offered Mark Shurtleff               hospital room. Finding Plaintiff heavily sedated, Mr.
campaign contributions in exchange for Mark                   Nelson informed Plaintiff that Marc Jenson and his
Shurtleff's dismissal of the charges against Marc             friends could raise hundreds of thousands if not a
Jenson.                                                       million dollars in campaign contributions if Plaintiff
                                                              would dismiss the charges against Mr. Jenson.
14. According to information provided to your affiant
by Special Agent Jon Isakson, during the October 12,          156.     Mr. Nelson threatened Plaintiff’s political
2007 meeting, Paul Nelson encouraged Mark Shurtleff           future if he failed to dismiss Mr.
to dismiss the charges against Marc Jenson for a              Jenson’s case. Specifically, Mr. Nelson indicated that
number of reasons, including: Paul Nelson's belief that       Mr. Jenson’s investors in New York would raise
it was "the right thing to do;" Marc Jenson is a good         money against Plaintiff in the 2008 election, and that
person and respected in the community; Marc Jenson            Mr. Greg Skordas (Mr. Jenson’s attorney) and Scott
is innocent; and Mark Shurtleff could receive                 Reed, a prosecutor assigned to the case, were
significant campaign contributions in return. Several         conspiring to “mount a campaign” against Plaintiff if
times during the October 12, 2007 meeting, Paul               the charges were not dismissed.
Nelson referenced Mark Shurtleff's ability to become
"friends" with Marc Jenson and his New York                   157.    Shortly after Mr. Nelson’s visit, Plaintiff
investors. Paul Nelson explained to Mark Shurtleff            reported Mr. Nelson’s attempt to bribe and coerce
that the "new friends" would provide Mark Shurtleff           him to the FBI through his Chief of Investigation,
with a significant amount of campaign contributions.          Ken Wallentine.
Paul Nelson continued his effort to persuade Mark
Shurtleff to dismiss the charges against Marc Jenson          158.    After Plaintiff reported Mr. Nelson’s attempt
by, among other things, offering things of value in a         to improperly influence him in the hospital, the
follow up meeting.                                            United States Attorney’s Office for the District of
                                                              Utah and the FBI opened a formal criminal
15. According to information provided to your affiant         investigation of Mr. Nelson and Mr. Jenson that
by Special Agent Jon Isakson, during Mark Shurtleff           included potential federal charges of Bribery of a
and Paul Nelson's in-person meeting on October 19,            Public Official, Interstate Communications, and Wire
2007, Paul Nelson continued to attempt to persuade            Fraud.
Mark Shurtleff to dismiss the UAGO's charges against
Marc Jenson. Paul Nelson continued to couch his               159.     Defendant Pickens was assigned to lead that
statements in terms of doing "the right thing" and            investigation, communicating frequently with
Mark Shurtleff working to gain "new friends;" Paul            Plaintiff.
Nelson also described exactly how significant the
campaign contributions to Mark Shurtleff would be if          160.      The FBI, Pickins and Assistant United States
he dismissed the charges against Marc Jenson. By way          Attorney Barbara Bearnson instructed Plaintiff to
of example, Paul Nelson explained it would not be             initiate further communications between Plaintiff and

                                                          9
            Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 10 of 32



difficult for Marc Jenson to guarantee over $500,000     Mr. Nelson and that those communications be
in the course of three months.                           recorded.

120. During the interview with Special Agent Isakson,    161.    Plaintiff participated as he was instructed by
Mark Shurtleff claimed he did not know that Timothy      Defendant Pickens as the FBI’s confidential
Lawson was being paid by Marc Jenson to persuade         informant in a sting operation that resulted in two
him (Mark Shurtleff) to drop the charges against Marc    recorded meetings and the collection of more than
Jenson in the time period before Marc Jenson's plea      140 text messages.
deal. However, in an e-mail sent in August 2007,
Mark Shurtleff told Scott Reed that Marc Jenson had      162.     As part of the sting operation, Plaintiff
offered "set for life money" to a friend if he can       provided the FBI with text messages between
convince Mark Shurtleff to drop charges against Marc     Plaintiff, Mr. Nelson, Mr. Jenson, and Mr. Skordas.
Jenson.                                                  Plaintiff also sent several text messages to Mr.
                                                         Nelson, Mr. Jenson, and Mr. Skordas with the full
                                                         knowledge and, at times, direction of the FBI,
                                                         specifically Defendant Pickens.

                                                         163.    The text messages, sent when Plaintiff was
                                                         acting as a confidential witness, were used in
                                                         Defendants’ applications for the search and arrest
                                                         warrants.

                                                         164.    Defendants Gill, Nesbitt, Pickens and
                                                         Isakson falsely and maliciously alleged that Plaintiff
                                                         was complicit in Mr. Jenson’s scheme in expressing
                                                         a willingness to accept money or avoid threats made
                                                         against him in exchange for dismissal of criminal
                                                         charges.

                                                         165.     Far from being complicit in Mr. Jenson’s
                                                         scheme, Plaintiff was not involved in any criminal
                                                         activity with Mr. Jenson.

                                                         166.      Instead, Plaintiff actively informed
                                                         authorities of unlawful efforts to improperly
                                                         influence a pending criminal case and then played a
                                                         critical role as a confidential informant in the
                                                         subsequent investigation.

                                                         167.    In the search warrant application, Defendant
                                                         Nesbitt, with the assistance of Pickens and Isakson,
                                                         outlined the fact that there were recordings between
                                                         Paul Nelson and Plaintiff.

                                                         168.    Defendant Nesbitt highlighted the fact that in
                                                         the recordings, Paul Nelson had offered Plaintiff
                                                         campaign contributions in excess of $500,000 in the
                                                         course of three months in exchange for Plaintiff’s
                                                         dismissal of the charges against Marc Jenson.

                                                         169.    Defendant Nesbitt did not attribute any of the

                                                        10
Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 11 of 32



                               recordings to what they were - - Plaintiff, as a
                               confidential informant working at the request of the
                               FBI to gather evidence against Paul Nelson and Marc
                               Jensen.

                               170.     Defendant Nesbitt failed to inform the Court
                               that the recording of Plaintiff was done while he was
                               acting as a confidential witness in a bribery sting
                               operation.

                               171.     Part of the assignment where he was working
                               as the confidential informant was to attempt to have
                               Paul Nelson repeat the earlier bribery offer.

                               172.     Rather than providing this context,
                               Defendant Nesbitt purposely withheld this
                               information from the Court so that the Court would
                               issue the warrant.

                               173.    Upon information and belief, if the full
                               context of the recording were provided to the Court,
                               the search warrant would not have been issued and
                               the criminal charges never filed.

                               174.    The FBI knew that the offer of payment for
                               the dismissal of charges against Marc Jenson was
                               done in connection with Plaintiff as a confidential
                               informant.

                               175.      On information and belief, the FBI based in
                               Utah provided State agencies with access to the files
                               containing accurate information about Plaintiff’s role
                               in its investigation of Mr. Jenson’s attempts to
                               improperly influence his criminal case.

                               176.    Defendants Pickens, Isakson, Nesbitt and
                               Gill and the other County Defendants had access to a
                               complete history of Plaintiff’s participation in the
                               sting operation.

                               177.    On November 19, 2008, months after Mr.
                               Jenson’s plea agreement, the Department of Justice
                               declined to prosecute Mr. Jenson and Mr. Nelson for
                               attempted bribery and related crimes.

                               179.    Mr. Jensen’s plea in abeyance was entered
                               while the bribery sting operation targeting Mr.
                               Jenson and Mr. Nelson was still underway and well
                               before federal authorities made their charging
                               decision against Mr. Jenson and Mr. Nelson in
                               connection with their scheme.

                              11
Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 12 of 32




                               180.     According to federal authorities, the bribery
                               scheme was not prosecutable because Mr. Nelson
                               had “qualified” his offers with language that Mr.
                               Jenson was innocent and the funds would be
                               available to Plaintiff if he “did the right thing.” The
                               federal authorities did not specifically address Mr.
                               Nelson’s threats against Plaintiff.

                               181.     Defendants Isakson and Pickens possessed
                               personal knowledge about the investigation into Mr.
                               Jenson’s and Mr. Nelson’s conduct with the
                               cooperating assistance of Plaintiff. Without
                               Plaintiff’s cooperation, no information would have
                               been available.

                               182.     Prior to filing charges against Plaintiff,
                               Defendants Nesbitt, Gill, and the other County
                               Defendants knew Plaintiff was a victim and
                               confidential informant in the federal investigation,
                               but also contained correspondence and recordings
                               that undermined the SLCPCTF’s narrative of Mr.
                               Nelson’s scheme and plea negotiations.

                               183.    Defendants Nesbitt, Gill, and the other
                               County Defendants omitted critical information from
                               the search warrant affidavits and the probable cause
                               statement in support of the criminal information,
                               about Plaintiff’s collaborative role in a federal
                               investigation of Mr. Jenson and Mr. Nelson.

                               184.      Defendant Gill and others in his office knew
                               of the false and omitted information and that they
                               lacked probable cause to bring the charges in the
                               initial criminal information against Plaintiff.

                               186.     Defendants Nesbitt, Pickens, Isakson, Gill,
                               and other members of Gill’s office nevertheless
                               painted a false and inaccurate narrative of Plaintiff’s
                               role in the sting operation to the magistrate and the
                               public.

                               187.    The only way for Defendants to secure a
                               search warrant was to misrepresent the aforesaid
                               information to Judge Trease.

                               188.    Information about the sting operation led by
                               Defendant Pickens was not contained in the search
                               warrant affidavit provided by Nesbitt. In fact, Nesbitt
                               swore in the July 5, 2014 affidavit filed with the
                               court that the affidavit was reviewed for accuracy by

                              12
            Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 13 of 32



                                                            Special Agent Isakson, Special Agent Ulsh, and or
                                                            Supervisory Special Agent Pickens.

           In paragraphs 13 through 15 of SWA 158 Agent Nesbitt failed to acknowledge - let alone

  discuss - Mr. Shurtleff’s critical role in instigating the federal investigation and participating as a

  confidential informant. He also attempts to give the magistrate a false and misleading inference -

  that Mr. Shurtleff would be willing to accept contributions in exchange for dismissal. In fact, the

  opposite is true—Mr. Shurtleff consistently refused to dismiss the charges.

           Paragraph 120 contains a false syllogism. The use of the word “however” creates a

  misleading impression that Mr. Shurtleff knew that Mr. Lawson actually received payment from

  Mr. Jenson to unduly influence the Attorney General’s Office during his FBI interview, and that

  Mr. Shurtleff lied about the existence of the offer. In reality, Mr. Shurtleff not only openly

  discussed the email during the interview, but also provided FBI agents with specific names of

  other individuals who attempted to influence Mr. Jenson’s prosecution.

            II.     THE TASK FORCE FABRICATED AN IMPROPER CONNECTION
                    BETWEEN MR. SHURTLEFF AND MENTORING OF AMERICA.

                      SWA 158                                           AMENDED COMPLAINT
16. According to information provided to your affiant       218.     Mentoring of America, LLC (“MOA”) was a
by Special Agent Jon Isakson, not long after the            Utah-based call-center company and a contributor to
charges were filed against Marc Jenson, Paul Nelson         Plaintiff’s campaign.
contacted Timothy Lawson, a fundraiser and good
friend of Mark Shurtleff, and requested that Timothy        219.    Timothy Lawson worked for MOA.
Lawson help persuade Mark Shurtleff to drop the
charges against Marc Jenson. Around this time,              220.    On or about November 1, 2008, MOA
Timothy Lawson worked for a call-center                     contributed $2,500 to Plaintiff’s second re- election
(telemarketing) company called Mentoring of                 campaign for Attorney General.
America (MOA). MOA was the subject of three fraud
investigations by the Utah Division of Consumer             221.     MOA was but one of hundreds of individuals
Protection that resulted in administrative citations and    or entities that contributed to Plaintiff’s 2008
one enforcement action. Executives of MOA met with          campaign.
Mark Shurtleff, and MOA donated money to Mark
Shurtleff s campaign.                                       222.     In affidavits in support of search warrants,
                                                            Defendants Pickens, Isakson and Nesbitt, with the
17. On January 7, 2008, Mark Shurtleff wrote an             assistance, review and/or final approval of Defendant
email to his secretary Helen Petersen, "Helen, can you      Gill and other Salt Lake County employees distorted
please call Marsha Oriti ... at Mentoring of America        the relationship between Plaintiff and MOA.

                                                           13
            Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 14 of 32



HQ in California and set up a lunch meeting with
CEO Doug Gravink and COO Gary Hewitt. For next              223.    MOA was the subject of three fraud
week? [sic] They will fly up here for the meeting (and      investigations by the Utah Division of Consumer
bring me another $15K.) Marsha is expecting your            Protection that resulted in administrative citations
call. I suggest Market St. Grill (unless Tim has a          and one enforcement action in 2006.
better idea.) Please call Tim and let him know date
and time after you set it up. Thanks!" Timothy              224.     The affidavits misrepresented to the court the
Lawson was copied the e- mail at                            timing and amount of donation, in addition to
fullnester1@netzero.com. Campaign records show              alleging that the donation amounted to some sort of
that from August 2007 through November 2008, Mark           bribe from MOA to Plaintiff’s re- election campaign
Shurtleff received a total of $12,500 from MOA.             in November 2008.
Robert Stahura was a managing employee of
Mentoring of America, According to filed court              225.    The affiants (Defendants Pickens, Isakson,
documents, the Federal Trade Commission (FTC)               and Nesbitt) failed to mention the fact that the
filed a complaint against MOA, Douglas Gravink,             investigation into MOA had concluded two years
Gary Hewitt, and others in June of 2009 in the United       before the donation to Plaintiff’s campaign.
States District Court in the Central District of
California.                                                 226.     Defendants knew that there was nothing
                                                            illegal about the donation.
18. On February 29, 2008, Timothy Lawson sent an e-
mail to Mark Shurtleff with an attachment labeled           227.    Defendants misrepresented the date and
"Bullet Points." The text of the e-mail from Timothy        scope of the investigation for the purpose of
Lawson reads, "All I would like you to do bro is            misleading the Court
review this." The e-mail was sent from Timothy
Lawson's fullnester@yahoo.com e-mail account to             228.    After unlawfully securing the search warrant,
Mark Shurtleffs [sic] state email account. The "Bullet      Defendants held a press conference and took other
Points" attachment contains a list of suggested             measures to share their version of the investigation
changes to the plea deal that was being worked on by        with the media.
the Utah Attorney General's Office. The attachment
suggests that Marc Jenson would be willing to agree         229.   Defendants’ actions were calculated to cause
to a plea in abeyance if it included a reduction, if not    the maximum damage to Plaintiff and his family.
elimination, of the amount of restitution that Marc
Jenson owed to his victims. The attachment also             230.    Defendants Pickens, Isakson, and Nesbitt,
requests an allowance for Marc Jenson to continue           with the assistance, review and/or final approval of
working on the Mount Holly Project, even though it          Defendant Gill and other members of his office,
would require lending and borrowing-funds.                  without any evidence in support of such a
                                                            connection, fraudulently suggested there was a link
                                                            between MOA’s lawful campaign contribution and
                                                            Marc. Jenson’s criminal case.

                                                            231.     Defendants Pickens, Isakson, Nesbitt, Gill,
                                                            and other members of his office all knew there was
                                                            no relationship between MOA and Mr. Jenson.

                                                            232.    Defendants Pickens, Isakson, and Nesbitt
                                                            knew that the amount and timing of contributions
                                                            demonstrated there was not the connection falsely
                                                            suggested in the affidavits.

                                                            233.     Defendants Pickens, Isakson and Nesbitt
                                                            willfully or negligently failed to interview MOA

                                                           14
        Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 15 of 32



                                                   executives, whom are referenced by name in the
                                                   affidavits (and none of whom are Tim Lawson or
                                                   Marc Jenson), to verify whether there was a
                                                   connection between the company and Mr. Jenson.

                                                   234.     Instead, Defendants Pickens, Isakson, and
                                                   Nesbitt, with the assistance, review and/or final
                                                   approval of Defendant Gill and other members of his
                                                   office included in, and signed off on, the misleading
                                                   statements in the affidavits about MOA for the
                                                   express purpose of furthering a false narrative about
                                                   Plaintiff’s tenure as Attorney General.

                                                   235.    Similarly, Defendants Pickens, Isakson, and
                                                   Nesbitt, with the assistance, review and/or final
                                                   approval of Defendant Gill and other members of his
                                                   office compounded this error by omitting or
                                                   misconstruing the timeline of the allegations
                                                   surrounding MOA.

       Agent Nesbitt intentionally or recklessly confused the timeline of events in order to

create a causal connection, when in fact no such causal or temporal connection existed. Further,

Agent Nesbitt intentionally misconstrued events surrounding the Tim Lawson email. Agent

Nesbitt knew, but failed to tell the magistrate judge, that Mr. Shurtleff forwarded the email to

Mr. Reed and Mr. Torgensen, after which Mr. Shurtleff informed other prosecutors that Mr.

Lawson’s email was inappropriate. Instead, Agent Nesbitt and the Salt Lake District Attorney’s

Office included in the affidavits misleading statements about Mentoring of America for the

express purpose of furthering a false narrative about Mr. Shurtleff’s tenure as Attorney General.

Agent Nesbitt compounded this error by omitting or misconstruing the timeline of the allegations

surrounding Mentoring of America for the purpose of suggesting improper conduct.




                                                15
            Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 16 of 32



           III.    AGENT NESBITT CREATED A FALSE NARRATIVE
                   SURROUNDING MR. SHURTLEFF’S VISIT TO CALIFORNIA
                   BASED PRINCIPALLY ON STATEMENTS OF MR. JENSON
                   WITHOUT ADEQUATELY DISCLOSING MR. JENSEN WAS
                   SERVING A PRISON SENTENCE BASED ON HIS
                   PROSECUTION BY MR. SHURTLEFF AND THAT HE WAS
                   RECORDED THREATENING TO GET REVENGE PRIOR TO
                   FIRST SPEAKING WITH MEMBERS OF THE TASK FORCE.

                     SWA 158                                          AMENDED COMPLAINT
21. According to receipts provided by Marc Jenson,         185. Defendants Nesbitt, Pickens, Isakson, Gill,
between about May of 2009 and July of 2009, Mark          and other members of Gill’s office lacked any direct
Shurtleff, John Swallow, Suzanne Swallow, Nicole          evidence that Mr. Jenson or related persons or
Lawson, Chelsea Lawson, and Timothy Lawson                entities contributed to Plaintiff’s campaign as a
stayed at the Pelican Hill resort in California where     purported quid pro quo, let alone the dismissal of the
Marc Jenson was living. John Swallow was the              criminal charges against Mr. Jenson.
campaign fundraiser for Mark Shurtleff at that time.
According to the receipts and statements made by          189.    Defendants Nesbitt and Isakson and with the
Marc Jenson, Marc Jenson paid for them to stay at the     knowledge and assent of Pickens and Defendant Gill
luxury resort including paying for their massages,        and other members of his office, interviewed Marc
golf, food, and clothing. Mark Shurtleff, John            Jenson, who was serving a lengthy prison sentence.
Swallow, Suzanne Swallow and the others received
these things at Marc Jenson's expense. Marc Jenson        190.     Marc Jenson had, in the nearly three years
did not pay his court ordered restitution.                since his plea in abeyance revocation hearing, never
                                                          once alleged unethical conduct by Plaintiff until his
22. Your affiant obtained reports from Special Agent      failed parole hearing.
Jon Isakson of the Federal Bureau of Investigation.
According to those reports, Marc Jenson told Special      191.    Defendants knew Marc Jenson harbored ill-
Agent Jon Isakson that prior to the plea in abeyance      will and was substantially biased against Plaintiff.
agreement being rejected, he heard Scott Reed say that
it did not matter if restitution was ordered because      192.     Defendants knew that Marc Jenson made
they were going to charge him again with other            threats to “get revenge” on Plaintiff.
charges. Marc Jenson told Special Agent Isakson that
he became concerned and continued to pay Timothy          193.     Defendants Nesbitt, Isakson and Pickens
Lawson to have access to Mark Shurtleff. Marc             were well aware of Mr. Jenson’s threats because
Jenson told Special Agent Jon Isakson that Timothy        letters and recorded phone calls had been sent to
Lawson told him not to worry about Scott Reed and         Nesbitt at FBI headquarters in Salt Lake City from
that Mark Shurtleff would take care of things from        May 2012 through February 2013.
above. Marc Jenson told Special Agent Jon Isakson         201.     Defendants further represented that on or
that Mark Shurtleff knew that he (Marc Jenson) was        about April 30, 2009, Marc Jenson paid Lawson one
paying Timothy Lawson to contact people to get them       of the 18 payments in the amount of $6,190.00 to
to back off because they were complaining to the Utah     arrange and pay for trips for Plaintiff and John
Attorney General's Office.                                Swallow to the Pelican Hill Resort (“Pelican Hill”), a
                                                          high-end resort in California, where Jenson was
23. Marc Jenson told Special Agent Jon Isakson that       staying at the time.
Timothy Lawson's value to him was his close
friendship with Mark Shurtleff, and it was arranged       202.    In the very next sentence of the affidavit and
through Timothy Lawson for Mark Shurtleff and John        in charging documents, Defendants allege that
Swallow to visit him (Marc Jenson) and stay with him      Jenson directly paid for lodging and expenses
(Marc Jenson) at Pelican Hill. Marc Jenson told           including massages, golf, food, and clothing items at

                                                         16
            Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 17 of 32



Special Agent Jon Isakson that the purpose of Mark         the Pelican Hill Resort for Plaintiff and John
Shurtleff and John Swallow's trip was to meet Marc         Swallow.
Jenson's investor friends from New York and Los
Angeles. Marc Jenson told Special Agent Jon Isakson        203.      On May 4, and 5, 2009, Plaintiff, in company
that Mark Shurtleff told him that he wanted to meet        with others and at the invitation of Tim Lawson, took
his business associates to seek funding for his United     a trip to Pelican Hill to work on his novel.
States Senate campaign.
                                                           204.    Plaintiff returned to Southern California on
24. Marc Jenson told Special Agent Jon Isakson that        his own June 5 through June 7, 2009, staying at a
Mark Shurtleff and John Swallow made two trips to          home belonging to a friend’s parents to continue
Pelican Hill that he (Marc Jenson) fully funded. Marc      working on his novel with the goal of finishing it
Jenson told Special Agent Jon Isakson that during the      before the end of the year. That friend had no
trips, Mark Shurtleff apologized for what happened to      connection to Marc Jenson.
him (Marc Jenson) and told him that if he had
contributed to him (Mark Shurtleff's campaign) before      205.    Defendants failed to mention that these trips
the charges were filed, none of this would have            took place more than a year after Mr.
happened. Marc Jenson told Special Agent Jon               Jenson entered into his plea deal with the Court.
Isakson that Mark Shurtleff told him that if he would
have been a contributor to his campaign, he would          206.     Tim Lawson always maintained to
never have been in trouble in the first place. Marc        prosecutors and investigators that he paid for the trip
Jenson told Special Agent Jon Isakson that it was very     and that he told Plaintiff repeatedly that he paid for
clear that in exchange for the trips and him               the three-day stay in May.
introducing Mark Shurtleff and John Swallow to his
friends he would never have problems in the state of       207.     Defendants Pickens, Isakson and Nesbitt
Utah again.                                                alleged that Plaintiff knew that Marc Jenson had
                                                           given Tim Lawson the funds to arrange and pay for
25. Marc Jenson explained to Special Agent Jon             the trips for the purpose of Plaintiff and Marc Jenson
Isakson that on at least one occasion in the summer of     to meet.
2009, he (Marc Jenson) purchased airline tickets for
Mark Shurtleff, John Swallow and Timothy Lawson            208.     Defendants knew Plaintiff did not have any
by transferring funds into Timothy Lawson's bank           substantive communications with Mr.
account and having Timothy Lawson purchase the             Jenson during his stay at Pelican Hills Resort, other
tickets. Marc Jenson explained that Timothy Lawson         than to urge him to pay the restitution he agreed to as
told Marc Jenson that the purchase had to be done that     part of his plea in abeyance.
way to keep the trip secret. Marc Jenson's personal
assistant, Peter Torres, booked the airfare for Timothy    209.     Defendants Nesbitt with the knowledge and
Lawson and sent an e-mail confirmation to Timothy          assent of Defendants Pickens and Isakson, and in
Lawson's fullnester@yahoo.com account. Timothy             collaboration with Defendant Gill and others in his
Lawson replied to Peter Torres' e-mail on April 23,        office, falsely alleged that during his abeyance period
2009 from the same e-mail account. At the bottom of        Jenson was under supervisory probation with the
the e-mail, Timothy Lawson included his e-mail             Office of Attorney General.
account of adgillc@gmail.com as part of his signature.
In the body of the e-mail, Timothy Lawson said             210.     Nesbitt with the knowledge and assent of
"Thanks again for everything bro." Timothy Lawson          Pickens and Isakson, and in collaboration with Gill
e-mailed his bank account information to Peter Torres      and others in his office, knowingly painted false and
on August 28, 2009. This e-mail was sent from              inaccurate narratives about the trips to the Magistrate
Timothy Lawson's "Apple Dumpling Gang" e-mail              in the affidavits for search warrants, in their
account, adgillc@gmail.com and included an                 declaration of probable cause, and to the public.
attachment with bank wire instructions. In the body of
the e-mail, Timothy Lawson told Peter Torres, "Hey         211.    Nesbitt with the knowledge and assent of
bro, I had to close my adgi account because of all the     Pickens and Isakson, and in collaboration with Gill,

                                                          17
            Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 18 of 32



bounced checks etc ... Here is a clean account. If you    and others in his office, knowingly and maliciously
have any questions let me know bro, and as usual, I       misrepresented that Plaintiff denied knowing, at the
got your back and believe in you 100%+10."                time, that Mr. Jenson may have surreptitiously
According to Utah Department of Commerce records,         contributed to the cost of the trip to Pelican Hills
Timothy Lawson is the Registered Agent and                Resort.
incorporator of the business Apple Dumpling Gang
Investments.                                               212. Nesbitt with the knowledge and assent of
                                                          Pickens and Isakson, and in collaboration with Gill,
                                                          and others in his office, willfully omitted from search
                                                          warrant affidavits and the probable cause statement
                                                          that Mr. Lawson never deviated from his immunized
                                                          testimony that he paid for the trip and that he told
                                                          Plaintiff repeatedly that he paid for the three-day stay
                                                          in May of 2009.

                                                          213.   The search warrant affidavit was also
                                                          “supported” by Jenson.

                                                          214.     Defendants used Jenson’s testimony, which
                                                          they knew was false, so that they could pursue the
                                                          unfounded criminal charges and publicly disgrace
                                                          Plaintiff and his family.

                                                          215.    Defendants knew that Plaintiff never
                                                          received anything from Jenson.

                                                          216.    Defendants knew that Jenson never received
                                                          anything from Plaintiff.

                                                          217.    Defendants knew that on November 3, 2011
                                                          Jenson was sentenced to up to ten years in prison on
                                                          the charges brought by Plaintiff as Utah Attorney
                                                          General.

           Agent Nesbitt lacked any direct evidence that Mr. Jenson or related persons or entities

  contributed to Mr. Shurtleff’s campaign as a purported quid pro quo for anything, let alone the

  dismissal of the criminal charges against Mr. Jenson. Agent Nesbitt failed to mention that Mr.

  Shurtleff denied possessing any knowledge, at the time, that Mr. Jenson may have surreptitiously

  contributed to the cost of a trip to Pelican Hills approximately one year after the plea

  arrangement. Agent Nesbitt fails to highlight that his primary witness, Mr. Jenson, was serving a

  lengthy prison sentence at the time of his interview with members of the Task Force, or that Mr.

  Jenson harbored ill-will and was substantially biased against Mr. Shurtleff.

                                                         18
           Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 19 of 32



          IV.     AGENT NESBITT AND THE TASK FORCE MISREPRESENTED
                  THE MIMI’S CAFÉ MEETING AND MISLED THE COURT FOR
                  THE PURPOSE OF OBTAINING WARRANTS.

                     SWA 158                                    AMENDED COMPLAINT
34. According to statements made by Darl             289. On May 8, 2009, Darl McBride, a Utah-
McBride to your affiant and filed court              based entrepreneur, met with Plaintiff at Mimi’s
documents, on or about March 26, 2009, a civil       Café, a restaurant located in Sandy, Utah. Mr.
lawsuit was filed against Alison Robbins in the      McBride controlled the subject matter of the
Third District Court in Salt Lake City by Darl       conversation, which he surreptitiously recorded
McBride regarding a $105,000 check that was          without Plaintiff’s knowledge or consent.
returned for insufficient funds. Mark Robbins and
Alison Robbins had fled to California, and their     290. Plaintiff rarely spoke during the course of
exact location was not known. Darl McBride told      the meeting. Plaintiff merely asked questions to
Special Agent Jon Isakson that he had made two       clarify Mr. McBride’s narrative of events. In a
loans of $100,000 each to Mark Robbins who           few instances, Plaintiff explained the
promised to repay them, and the $105,000 check       background of Mr. Jenson’s prosecution and his
was repayment of the second loan. Darl McBride       relationship to Tim Lawson.
told your affiant that Mark Robbins had promised
him (Darl McBride) a job to run operations for       291. Mr. McBride spent the majority of the
him at Mark Robbins' company AlP. Darl               meeting explaining how he had lost substantial
McBride told your affiant that Mark Robbins told     funds investing in a fraudulent scheme
him that his base salary was to be $500,000 with     perpetrated by Mark Robbins, an entrepreneur
$1,500,000 in bonuses.                               who had connections to Marc Jenson.

35. According to statements made by Darl             292. Mr. McBride accused Mr. Robbins of
McBride to your affiant, he created a website        perpetrating a Ponzi scheme. He claimed that he
called Skyline Cowboy for the purpose of             had taken out loans to pay Mr. Robbins and that
offering a reward for information about the          Mr. Robbins promised to pay back Mr. McBride
whereabouts of Mark Robbins, so he could have        but failed to do so. Mr. McBride further claimed
lawsuit paperwork served. According to Skyline       that Mr. Robbins had perpetrated similar
Cowboy site, Darl McBride posted many items          fraudulent schemes on other investors.
about Mark Robbins not appearing for court,
having a warrant out for his arrest, being the       293. In 2008, Mr. Robbins claimed that he
subject of a lawsuit, and being sought by the        was a victim of the fraudulent scheme at the
police. Darl McBride provided information to         heart of Mr. Jenson’s criminal case. Prior to Mr.
KSL News regarding Terry Diehl and Mark              Jenson’s plea in abeyance, prosecutors intended
Robbins' involvement in the UTA situation.           to use Mr. Robbins as a key witness in Mr.
Before the Skyline Cowboy website went up and        Jenson’s trial.
immediately after the KSL News story broke,
Timothy Lawson called Darl McBride. Timothy          294. Mr. McBride claimed he had been
Lawson told Darl McBride that he has been            threatened by Mr. Lawson if he moved forward
talking to Mark Shurtleff and that Mark Shurtleff    with a plan to sue Mr. Jensen for lost investment
wanted him (Darl McBride) to back off of Mark        funds.
Robbins and that he was speaking in behalf of
Mark Shurtleff. Darl McBride told Timothy            295.   Plaintiff informed Mr. McBride that Mr.

                                                    19
           Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 20 of 32



Lawson that he was not going to back off, and he      Jenson and Mr. Robbins had been partners, and
put up the Skyline Cowboy website with a link to      that Mr. Jenson was currently subject to a three-
the KSL News story.                                   year plea in abeyance.

36. According to statements made by Darl              296. Plaintiff indicated that Mr. Robbins was
McBride to your affiant, Timothy Lawson called        one of the witnesses in the criminal case against
him again using foul and abusive language telling     Mr. Jensen. Plaintiff informed Mr. McBride that
him to take the Skyline Cowboy website down.          issues relating to the credibility of Mr. Robbins
Timothy Lawson told Darl McBride that if he did       undermined the strength of the criminal case
not back off of Mark Robbins and take the             against Mr. Jenson.
website down, he would be sitting in jail for a
long time because Mark Shurtleff had things on        297. Plaintiff agreed to look into Mr.
him. Timothy Lawson told Darl McBride that he         McBride’s concerns as he would those of any
did not know who he was dealing with. Timothy         other Utah citizen seeking help from the elected
Lawson told Darl McBride that he was Porter           Attorney General.
Rockwell for Mark Shurtleff and takes care of
things for Mark Shurtleff like Porter Rockwell        298. Plaintiff did not discourage Mr. McBride
did. Timothy Lawson told Darl McBride that he         in his pursuit of Mr. Robbins. Plaintiff
was dealing with the wrong guy who has guns           encouraged Mr. McBride to pursue a variety of
and Polynesian friends who like to bust people        different forms of legal relief, including
up. Timothy Dawson told Darl McBride that he          additional lawsuits against Mr. Robbins.
spoke with Mark Shurtleff who said that those
three things would happen if he did not back off.     299. Plaintiff had no financial or personal
Darl McBride received those telephone calls from      interest in resolving the dispute between the two
Timothy Lawson while in Salt Lake County.             businessmen in favor of Mr. Robbins.

37. According to statements made by Darl              300. Plaintiff had no ability to cause Mr.
McBride to your affiant, about two weeks later,       Jenson to pay Mr. McBride, because the court
Mark Shurtleff called him and told him he wanted      ordered payment of restitution including
to meet with him at Mimi's Cafe on State Street in    specified victims, none of whom were Mr.
Sandy City. Mark Shurtleff and Darl McBride           McBride or Mr. Robbins.
met there on about May 8, 2009, and the meeting
was audio recorded by Darl McBride. Darl              301. Defendants falsely suggested in the
McBride provided a copy of the recording to the       search warrant affidavit that the recording of the
Federal Bureau of Investigation and your affiant      meeting contained a discussion in which Darl
listened to the recording. The recording revealed     McBride told Plaintiff that he needed
that during the meeting, Mark Shurtleff told Darl     $2,000,000 and in which Plaintiff assured him
McBride that Timothy Lawson was a friend who          that Marc Jenson was “good for it.”
he met while running for Attorney General. Mark
Shurtleff acknowledged that he knew that              302. Defendants Nesbitt, Pickens, Isakson and
Timothy Lawson uses his name and tells people         Gill knowingly and falsely alleged that Plaintiff
that he represents the Attorney General. Mark         attempted to persuade McBride to “back off”.
Shurtleff told Darl McBride "He'll use me for
different things".                                    303. Defendants represented in the search
                                                      warrant affidavit that Marc Jenson told Nesbitt
38. The recording revealed that during the            that “he, Plaintiff and John Swallow met in


                                                     20
           Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 21 of 32



meeting, Mark Shurtleff told Darl McBride that        California and that Plaintiff told him that he
he first knew of Mark Robbins during the              needed to give $2,000,000 to Tim Lawson for
prosecution of Marc Jenson. Mark Shurtleff told       Tim Lawson to give to Darl McBride because
Darl McBride that Marc Jenson was always              that was how much it would take to get Darl
arguing that Mark Robbins was the real bad guy        McBride to back off of Mark Robbins.”
preventing him from paying people back. Mark
Shurtleff told Darl McBride that Timothy Lawson       304. Plaintiff had no logical reason to
had introduced him to people who became               intervene in any settlement negotiations between
contributors to his campaign. Mark Shurtleff told     Darl McBride, Mark Robbins, or Marc Jenson.
Darl McBride that the Skyline Cowboy website
was "pretty harsh" and was worried that Mark          305. Plaintiff had no financial or personal
Robbins couldn't get any deals done if people saw     interest in resolving the dispute between the two
that website. Mark Shurtleff acknowledged that        businessmen in favor of Mr. Robbins.
what Mark Robbins was doing was a "Ponzi"
scheme.                                               306. Mr. McBride later brought a civil case in
                                                      the Third Judicial District Court, State of Utah,
39. The recording revealed that during the            against Mr. Robbins for acts that allegedly
meeting, Mark Shurtleff asked Darl McBride            occurred in 2012.
"What can I do?" Darl McBride told Mark
Shurtleff that he needed $2,000,000, and Mark         307. Defendant Nesbitt, with the knowledge,
Shurtleff asked Darl McBride if he knew Marc          assistance, and support of Pickens and Isakson,
Jenson. Mark Shurtleff told Darl McBride that         and the encouragement, assistance, and the
that he believed that Mark Robbins was not good       formal approval of Gill and others in his office,
for it and believed that Marc Jenson was. Mark        falsely accused Plaintiff of soliciting a bride
Shurtleff offered to make a call to either Mark       from Marc Jenson so that he could pay McBride
Robbins or Marc Jenson to see if he could help        to back off.
out. Mark Shurtleff told Darl McBride "But you
got your money, you got to promise us there can't     308. Plaintiff did not attempt to discourage
be anything else from you. You know, it's just        Mr. McBride’s pursuit of Mr. Robbins. To the
straight up." Darl McBride told your affiant that     contrary, Plaintiff encouraged Mr. McBride to
months after that meeting, Timothy Lawson sent        pursue a variety of different forms of legal relief,
him a text message that said that he was messing      including additional lawsuits against Mr.
with the 12th richest man in the world and said in    Robbins.
capital letters "YOU ARE GOING DOWN".
Marc Jenson told your affiant that he, Mark           309. This allegation by Defendants in the
Shurtleff, and John Swallow met together in           Information of soliciting a bribe from Mr.
California. Marc Jenson told your affiant that        McBride was an empty allegation and not
Mark Shurtleff told him that he needed to give        supported by any evidence or fact. It was
$2,000,000 to Timothy Lawson for Timothy              designed to cast doubt and suspicion on
Lawson to give to Darl McBride because that was       Plaintiff’s otherwise stellar career.
how much it would take to get Darl McBride to
back off of Mark Robbins. Marc Jenson told your       310. Defendants SLCPCTF and Pickens,
affiant that John Swallow was nodding his head        Isakson, and Nesbitt, with the assistance, review
during the conversation. Marc Jenson told your        and/or final approval of Gill and others,
affiant that he had been involved in business         misrepresented the conversation that occurred at
dealings with Mark Robbins, and Mark Robbins          the Mimi’s Café meeting in the hopes of


                                                     21
          Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 22 of 32



owed him money.                                      obtaining search and arrest warrants and in
                                                     bringing criminal charges against Plaintiff.

        Agent Nesbitt and the Task Force also materially omitted key portions of the

  enhanced transcript in an effort to mislead the court into issuing warrants. Among other

  things, the Task Force failed to include the following material information.

         a.      The affidavits fail to mention that Mr. Shurtleff described Mr. Lawson as

                 a “name dropper” and the fact that Mr. Shurtleff appears to have

                 disavowed any knowledge or participation in Mr. Lawson’s activities.

         b.      The affidavits fail to mention that Mr. Shurtleff insisted that Mr. Lawson

                 did not represent his interests, and that he had been instructed to stop

                 representing that he could resolve issues through his connection to Mr.

                 Shurtleff.

         c.      The affidavits fail to mention that Mr. Shurtleff never authorized or

                 condoned Mr. Lawson’s conduct or representations to Mr. McBride.

         Agent Nesbitt either intentionally or recklessly omitted information obtained

  from Mr. Robbins, who denied owing money to Mr. McBride and denied any allegation

  that Mr. Shurtleff approached Mr. McBride on his behalf.

         Agent Nesbitt possessed information that Mr. Shurtleff denied that Mr. Lawson

  worked on his behalf. Despite that fact, he recklessly, intentionally, and misleadingly

  suggested throughout search warrant affidavits that Mr. Lawson worked for Mr.

  Shurtleff without sufficient supporting proof.

         In fact, it was Mr. McBride who described the Ponzi scheme, and there was no

  firm acknowledgement from Mr. Shurtleff, in part because Mr. Shurtleff had little

  familiarity with Mr. Robbins’s business activities at the time of the meeting, which Mr.

                                                   22
           Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 23 of 32



  McBride pursued.

          Mr. Shurtleff denies that he ever informed or instructed Mr. Jenson to pay $2,000,000 to

  give to Mr. McBride. Agent Nesbitt improperly relied on this theory without conducting any

  investigation. Indeed, the AG’s Office recently obtained a determination from the Board of

  Pardons that controverts this narrative. Jennifer Dobner, Utah Parole Board: $4.1 Million Still

  Owed by Businessman with Ties to Shurtleff, Swallow Scandal, Salt Lake Tribune (Mar. 21,

  2016), available at http://www.sltrib.com/home/3689548-155/utah-parole-board-41-million-still.

  More importantly, there is no indication or allegation that the Mr. Jenson ever made any claims

  of these claims between 2010 and 2012. Agent Nesbitt also fails to mention that Mr. Jenson

  began making these allegations after he believes there was a threat on his life while in state

  custody, or the fact that Mr. Jenson was desperate to leave incarceration.

           V.     AGENT NESBITT AND THE TASK FORCE USED FALSE
                  STATEMENTS AND OMISSIONS RELATING TO JEREMY
                  JOHNSON IN THE AFFIDAVITS.

                       SWA 158                                   AMENDED COMPLAINT
59. According to campaign donation records,            246. Jeremy Johnson was a business man who
Jeremy Johnson, his business partners, and family      owned an interest in a Utah business called
members were political donors, having given            iWorks.
more than $200,000 in campaign contributions to
then Utah Attorney General Mark Shurtleff              247. The Utah Division of Consumer
starting in 2008 while John Swallow served as          Protection launched an investigation of Jeremy
Mark Shurtleff's lead fundraiser. Jeremy Johnson       Johnson and his business, iWorks in 2002 and
also supported charities and Attorney General's        2003.
Office initiatives in which Mark Shurtleff was
involved. Jeremy Johnson flew Mark Shurtleff on        248. The Utah Division of Consumer
his private jet to a fundraiser in California.         Protection resolved its investigation into Jeremy
Photographs that can easily be found on the            Johnson and iWorks with settlement agreements
Internet show Jeremy Johnson and Mark Shurtleff        dated October 1, 2003, and June 8, 2005.
sitting together in Jeremy Johnson's yellow
Lamborghini sports car that is parked in front of a    249. In March, 2010, Jeremy Johnson became
jet, Jeremy Johnson and Mark Shurtleff sitting         interested in an online poker project within the
together inside a jet, and Jeremy Johnson and          State of Utah.
Mark Shurtleff standing together in front of a
helicopter.                                            250.   Plaintiff and John Swallow had meetings

                                                      23
Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 24 of 32



                               with Jeremy Johnson and others to discuss the
                               legalities of the online poker project.

                               251. Plaintiff informed Mr. Johnson that he
                               could not deem online poker legal in the State of
                               Utah.

                               252. John Swallow continued meeting with
                               Jeremy Johnson and continued to attempt to
                               arrange other meetings with other high-ranking
                               officials.

                               253. During 2010, Jeremy Johnson and his
                               company, iWorks was under investigation by the
                               Federal Trade Commission.

                               254. On December 21, 2010, the Federal
                               Trade Commission filed its civil Complaint
                               against Jeremy Johnson in Nevada for marketing
                               products using negative option continuity
                               programs and on June 15, 2011, Johnson was
                               indicted in Utah for mail fraud in the U.S.
                               District Court for the District of Utah.

                               255. Years before federal investigators
                               pursued regulatory and criminal actions against
                               Mr. Johnson, Plaintiff and Mr. Johnson
                               participated in supporting two private charitable
                               organizations: (1) the Utah Meth Cops Project,
                               created by Plaintiff to offer treatment to police
                               officers exposed to hazardous chemicals during
                               drug raids; and (2) The Lost Boys, an
                               organization that offers refuge to young men
                               expelled by polygamist sects and living
                               homeless.

                               256. In addition, Mr. Johnson provided tens of
                               thousands of dollars to Plaintiff’s Internet
                               Crimes Against Children Task Force.
                               Throughout the affidavits, Defendant Nesbitt
                               with the knowledge, assistance and support of
                               Pickens and Isakson, and the encouragement,
                               assistance, and at least the formal approval of
                               Gill and others in his office, deliberately
                               misrepresented fundraising or assistance with
                               fundraising for the charitable projects as if they


                              24
Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 25 of 32



                               were political campaign fundraising.

                               257. Nesbitt with the knowledge, assistance,
                               and support of Pickens and Isakson, and the
                               encouragement, assistance, and the formal
                               approval of Gill, and others in his office,
                               deliberately misrepresented Plaintiffs’ use of
                               Johnson’s home (the “Green House”) and the
                               aircraft belonging to Jeremy Johnson in February
                               2011, as bribery, despite the fact Johnson was
                               not under investigation by the Division of
                               Consumer Protection, the Office of Attorney
                               General, or any other state regulatory agency.

                               258. Gill, Nesbitt, Pickens and Isakson knew
                               that Plaintiff never took any official act relating
                               to Johnson, but omitted that fact from search
                               warrant affidavits, the probable cause statement
                               and the criminal information.

                               259. The affidavits prepared sworn to and
                               approved by Nesbitt, Pickens, and Isakson
                               contain the clearly deliberate omission of a key
                               piece of exculpatory information obtained in a
                               SLCPCTF immunized interview with Mr.
                               Johnson, in which Mr. Johnson stated: “[T]here
                               was no quid pro quo with Mark Shurtleff.”

                               260. Despite the absence of any illegal, or
                               even logical connection, said Defendants in the
                               affidavits, probable cause statement and criminal
                               charges continuously emphasize the relationship
                               between Plaintiff and Mr. Johnson in a manner
                               that is misleading and inaccurate.

                               261. Nesbitt with the knowledge, assistance
                               and support of Pickens and Isakson, and the
                               encouragement, assistance, and the formal
                               approval of Gill and others in his office, failed to
                               provide any supporting evidence connecting Mr.
                               Johnson to Plaintiff or of any improper conduct
                               following his departure from office in any of
                               their affidavits and declarations because none
                               existed.




                              25
             Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 26 of 32



            VI.      AGENT NESBITT MISCHARACTERIZED THE BASIS OF THE
                     STATE OF UTAH’S PARTICIPATION IN AND WITHDRAWAL
                     FROM A PRIVATE CIVIL ACTION AGAINST BANK OF
                     AMERICA.

                       SWA 158                                            AMENDED COMPLAINT
86. In addition to being involved in the case against         265.     Throughout the affidavits Defendant Nesbitt,
Marc Jenson, Timothy Bell had other significant               with the knowledge, assistance, and support of
involvement with the Utah Attorney General's Office.          Defendants Pickens and Isakson, and the
On or about March 16, 2011, Timothy and Jennifer              encouragement, assistance, and the formal approval
Bell filed suit against Bank of America and Recon'            of Defendant Gill and others in his office,
Trust, a foreign corporation, in federal court                intentionally used material
challenging the foreclosure practices of Recon' Trust         misrepresentations and omissions to mislead the
in the foreclosure of the Bells' residence located at         magistrate about the State of Utah’s participation in
5346 South Cottonwood Lane in Holladay, Utah. The             Bell v. Countrywide Bank NA, a private civil suit
Bells argued that Bank of America and Recon' Trust            pending in the United States District Court for the
acted as a trustee on their Utah trust deed in violation      District of Utah from March 2011 to February 2013.
of Utah law. The defense's motion to dismiss was
denied on March 15, 2012.                                     266.     This private action, which involved, among
                                                              others, Countrywide Bank, N.A. d/b/a/ Bank of
90. On August 7, 2012, John Swallow and then                  America (“BOA”), was originally filed in State court.
Attorney General Mark Shurtleff met with the Bank of          It was removed to federal court on March 22, 2011.
America attorneys and the bank's lobbyist to discuss
the Bells' litigation. On August 10, 2012, John               267.     Defendant Nesbitt with the knowledge,
Swallow received an email from the lobbyist asking            assistance, and support of Defendants Pickens and
for the State's consent for an extension of time to file a    Isakson, and the encouragement, assistance, and the
response pleading. John Swallow forwarded the email           formal approval of Defendant Gill and others in his
to AAG Brian Farr, the division chief supervising the         office, either intentionally or recklessly attempted to
line attorneys in the Bell case and to Mark Shurtleff.        create a negative inference from the fact that Plaintiff
On August 15, 2012, Bank of America requested the             met with Countrywide representatives and then, two
extension, and the Utah Attorney General's Office             weeks later, an extension was granted to
consented to the extension, The order to consent to the       Countrywide.
extension came from Mark Shurtleff and John
Swallow.                                                      268.    This case involved the foreclosure of a
                                                              property owned by Timothy and Jennifer Bell.
96. According to Mark Shurtleff’s calendar, Mark
Shurtleff had interviews with the law firm Troutman           269.     With Plaintiff’s authorization, the Attorney
Sanders on October 30, 2012 and October 31, 2012              General’s office for the State of Utah intervened in
with the second interview occurring in Atlanta,               that action seeking to prohibit Recon Trust, a Texas
Georgia. According to the website of Troutman                 corporation without a place of business in the State,
Sanders "the Atlanta office is a full- service law            from conducting non-judicial foreclosures in Utah.
practice and the world headquarters for Troutman
Sanders LLP...The office has a large presence in              270.     During this time period, the Bells held a
Atlanta that includes, 13 stories in the Bank of              fundraiser for Deputy Attorney General John
America Plaza." According to the website of                   Swallow in their home (the home that was the subject
Troutman Sanders, Bank of America is client of the            of the foreclosure litigation.)
firm.
                                                              271.   Plaintiff was unaware of the fundraiser until
97. On October 30, 2012, the Bells were accepted into         sometime later.
a loan modification program with Bank of America

                                                             26
            Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 27 of 32



they sought to obtain for several months. The               272.   During 2012, Plaintiff had already
modification came after contacting John Swallow and         determined that he would not run for Attorney
asking for his assistance on October 28, 2012. The          General again.
Bells received a significant reduction in the loan
principal and interest rate. The modification the Bells     273.     During 2012, Plaintiff had interviewed with
received entailed a $1.13 million reduction in their        several prominent national law firms and had
loan balance, and reduction of their interest rate from     received job offers from three of them. Ultimately,
7.5% to 2.65%. The modification did not affect the          Plaintiff accepted the offer from Troutman Sanders,
pending litigation on behalf of thousands of Utahns         an international law firm with headquarters in
whose interests were being represented by the Utah          Atlanta, to work in the firm’s Attorney General
Attorney General's Office.                                  practice based in Washington DC. Troutman
                                                            Sanders, like many large firms, happened to have
99. According to text messages between Timothy              Bank of America as one of hundreds of clients in the
Lawson, a personal friend of Mark Shurtleff and John        United States and internationally.
Swallow, Mark Shurtleff told Timothy Lawson on
November 14, 2012 "On my way to NYC in the                  274.    As a result of open settlement negotiations,
morning. Getting close to accepting offer with              including an agreement by BOA to stop using its
national law firm".                                         local Utah affiliate to process foreclosures (which
                                                            was the fundamental basis for the State of Utah
102. On December 1, 2012, John Swallow advised the          intervening in the first place), the Attorney General’s
assigned AAG (Jerry Jensen) that he (Jerry Jensen)          office withdrew from the Bell litigation after Bell had
was no longer assigned the case. In and around              separately negotiated his own settlement agreement.
December 2012, AAG Jerry Jensen attempted to plead
the motion for summary judgment with then Attorney          275.     Count 7 of the Information alleges that
General Mark Shurtleff, advising Mark Shurtleff that        Plaintiff somehow benefitted by receiving a job offer
he believed the case was strong and the State would         from Troutman Sanders after a series of events that
prevail.                                                    involved John Swallow and the Bells and in the
                                                            settlement and dismissal of a private Bank of
103. On December 17, 2012, an article was published         America case in which the State had intervened.
in the news publication LawDragon that explained
that Troutman Sanders announced that Mark Shurtleff         276.     Misconstruing the import and scope of
will join the firm (Troutman Sanders) in January of         settlement negotiations in the Bell case, Agent
2013.                                                       Nesbitt with the knowledge, assistance, and support
                                                            of Defendants Pickens and Isakson, and the
104. On or before December 19, 2012, then Attorney          encouragement, assistance, and the formal approval
General Mark Shurtleff personally contacted the Bank        of Defendant Gill and others in his office,
of America lobbyist and told him the State would be         intentionally or recklessly attempted to create a false
dismissing its case. On December 27, 2012, then             inference that the Attorney General’s Office
Attorney General Mark Shurtleff personally signed           abandoned the legal interests of thousands of Utah
the State's dismissal of the case without contacting the    citizens.
line AAG, Jerry Jensen. Upon learning of the
dismissal, the line AAG, Jerry Jensen contacted Mark        277.      However, the Attorney General’s Office
Shurtleff wanting to know the reason the Attorney           remained active in asserting the same arguments and
General had done so.                                        interests in other cases pending before the federal
                                                            district and circuit courts. Defendants Nesbitt,
                                                            Pickens, Isakson, Gill, and the other County
                                                            Defendants (John and Jane Does) had knowledge of
                                                            these facts and intentionally and maliciously omitted
                                                            them from the affidavits, probable cause statement
                                                            and criminal charges.


                                                           27
Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 28 of 32



                               278.     Defendant Nesbitt with the knowledge,
                               assistance, and support of Defendants Pickens and
                               Isakson, and the encouragement, assistance, and the
                               formal approval of Defendant Gill and others in his
                               office, intentionally and deliberately omitted from
                               the affidavits, probable cause statement, and criminal
                               information that the Attorney General’s Office had
                               completed the investigation into Bank of America
                               two years before Mr. Bell filed his private civil
                               action.

                               279.     Under Plaintiff’s leadership, the Attorney
                               General’s office negotiated a nationwide settlement
                               with the five largest banks, including Bank of
                               America, which brought tens of millions of dollars to
                               Utah homeowners and the State for the benefit of
                               those who fell victim to anti-consumer practices.
                               Those facts were also deliberately omitted from the
                               affidavits.

                               280.     Defendant Nesbitt with the knowledge,
                               assistance, and support of Defendants Pickens and
                               Isakson, and the encouragement, assistance, and the
                               formal approval of Defendant Gill and others in his
                               office, failed to provide information to the magistrate
                               related to the five cases in which the State continued
                               to pursue the interests of homeowners.

                               281.    Defendant Nesbitt and the other Defendants
                               purposely misrepresented and selected the Bank of
                               America because they were aware of the Bank of
                               America case and knew that they could cast
                               aspersions on Plaintiff’s reputation by
                               mischaracterizing the information.

                               282.    Defendant Gill, authorized, directed and/or
                               acquiesced to Nesbitt’s application contained the
                               false and misleading information.

                               283.     Defendants Nesbitt, Pickens, Isakson, and
                               Gill had no information or evidence that Plaintiff’s
                               offer of employment on the “State Attorneys General
                               Team” of a nationwide firm that represents hundreds
                               of corporate clients bore any relation to the State’s
                               minor participation in the Bell litigation.

                               284.     Defendants did not interview attorneys at
                               Troutman Sanders who would have fully debunked
                               the false claim that the settlement of the Bell
                               litigation had any relation whatsoever to Plaintiff’s
                               offer of employment.

                              28
        Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 29 of 32




                                                  285.     On January 3, 2013, a Salt Lake Tribune
                                                  Article by Tom Harvey was published regarding
                                                  Plaintiff and the dismissal of the Bell litigation.

                                                  286.     In drafting the affidavits for warrants,
                                                  Defendant Nesbitt, with the knowledge, assistance,
                                                  and support of Defendants Pickens and Isakson, and
                                                  the encouragement, assistance, and the formal
                                                  approval of Defendant Gill and others in his office,
                                                  selectively used quotes from the newspaper article.
                                                  Defendants deliberately withheld Plaintiff’s quotes in
                                                  that same newspaper story which were exculpatory
                                                  and provided reasonable and lawful motives for his
                                                  actions.

                                                  287.     Defendant Gill and the other County
                                                  Defendants knew that Plaintiff’s employment at
                                                  Troutman Sanders was not related to the Bell
                                                  litigation and yet maliciously and without probable
                                                  cause brought a criminal charge against Plaintiff
                                                  based upon supposition, innuendo, and an
                                                  unsupported newspaper article.

                                                  288.     Prosecutor Defendant Gill, and others in his
                                                  office should have never approved any search
                                                  warrant affidavit or probable cause statement
                                                  containing unverified and unconfirmed media stories
                                                  and should not have brought a criminal charge
                                                  against Plaintiff based upon such dubious
                                                  information.


       In addition to the forgoing, Agent Nesbitt knew or should have known Mr. Shurtleff’s

employment had nothing to do with Bank of America, because Agent Nesbitt had already

contacted Troutman Sanders to discuss an investigative subpoena that had been served on the

firm. Instead of conducting adequate research, Agent Nesbitt made reckless, uninformed, and

inflammatory statements about Mr. Shurtleff’s employment. He also intentionally omitted the

fact that attempts to resolve the matter through settlement pre-dated October 2012 and failed to

inform the magistrate judge that, by December 2012, Assistant AG Jensen was no longer

assigned to handle the motion, due to personal conflicts.


                                                29
        Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 30 of 32



              VII. DEFENDANTS KNEW THAT THE INFORMATION IN THE
              AFFIDAVITS WAS BASED ON INADEQUATE AND MISSING
              INFORMATION.

       Plaintiffs adequately allege in the Amended Complaint that Defendants knew the

information they were providing the magistrate judge through Defendant Nesbitt and SWA 158

was based upon inadequate and missing information and yet went forward, under oath, to obtain

a search warrant.

         Amended Complaint

         321. The search warrant affidavit is peppered with a series of innocuous events
         surrounding Plaintiff’s use of an aircraft and vehicle owned by Mark Jenson
         and his visit to Pelican Hills Resort at Tm Lawson’s invitation. The
         Defendants never made the effort to investigate the circumstances surrounding
         those events.

         322. Defendants took the image of those events and combined them with the
         testimony of someone that had failed to bribe Plaintiff—Mark Jenson.

         323. None of the transactions/events described in the search warrant affidavit
         provide any basis for probable cause for the search warrant.

         324. Defendant Salt Lake District Attorney’s Office, under the leadership,
         direction and guidance of Defendant Gill and with the assistance of Defendants
         FBI and SLCPCTF, and Defendants Utah DPS and SBI all had access to
         SLCPCTF files containing all of the evidence and provided oversight and
         assistance when Agent Nesbitt submitted intentionally and recklessly false
         statements in search and arrest warrant affidavits in an attempt to manufacture
         probable cause where none actually existed.

         325. Defendants Salt Lake District Attorney’s Office, Gill, FBI, SLCPCTF,
         Utah DPS and SBI intentionally false, inaccurate, and incomplete statements in
         the affidavits to secure a series of search warrants, the arrest warrant and the
         criminal Information filed against Plaintiff.

       Plaintiffs have alleged sufficient facts that, taken as true, establish that Agent Nesbitt and

members of the Task Force submitted a series of affidavits containing material omissions,

misleading statements, and outright mistruths to the magistrate in order to secure a series of

warrants to invade the private residence and private personal lives of Plaintiffs. Agent Nesbitt’s


                                                 30
         Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 31 of 32



pattern of unlawful conduct and abuse of the judicial process not only offended principles of

truth and fairness, but also resulted in a violation of Plaintiffs’ constitutional rights under the

Fourth Amendment of the United States Constitution, as articulated in Franks v. Delaware.

        Understanding that Franks does not directly apply in this civil action, but the holding of

the United States Supreme Court in that case offers some guidance in determining whether

Defendants are protected by qualified immunity. In Franks v. Delaware, 438 U.S. 154, 169-170

(1978), the Court recognized that the ex parte nature of the warrant application process could

lead to prosecutorial abuse. To protect against this risk, the Court held than individuals are

“entitled to use an evidentiary hearing to challenge the validity of a search warrant,” if there is a

preliminary showing that “(i) an affiant in an affidavit supporting a search warrant made a false

statement intentionally, knowingly, or with reckless disregard for the truth, and (ii) the affidavit

is insufficient to support a finding of probable cause after the misstatement is set aside.” State v.

Nielsen, 727 P.2d 188, 191 (Utah 1986). If a court concludes the government procured a warrant

through intentional or reckless false statements or material omissions, “the search warrant must

be voided and the fruits of the search excluded to the same extent as if probable cause was

lacking on the face of the warrant.” Franks, 438 U.S. at 155

        The criminal case against Mr. Shurtleff was dismissed by the prosecutor, Troy Rawlings,

prior to a ruling on Mr. Shurtleff’s Franks motion. This Court has the opportunity to determine,

de novo, and in the interest of justice, whether the search and arrest warrants should have been

issued by the state magistrate judge, had that judge known of the false and misleading factual

allegations contained in the warrant affidavits and all of the relevant facts intentionally omitted

from the affidavits.




                                                  31
         Case 2:18-cv-00445-CW Document 75 Filed 09/16/19 Page 32 of 32



                                         CONCLUSION

       Plaintiffs respectfully request that this Court find that search and arrest warrants should

not have been issued and that therefore the Defendants are not protected by qualified immunity

and are subject to potential liability under Bivens and Section 1983. Plaintiffs argue that they

have sufficiently alleged facts to so establish and have therefore also met the federal pleadings

standard and should have the opportunity to prove their case before the trier of fact in this Court.

       For the reasons set forth herein, the Defendants’ Motions to Dismiss should be denied.

Dated this 16th day of September 2019.

                                                      SHURTLEFF LAW FIRM
                                                      /s/ Mark L. Shurtleff____________
                                                      MARK L. SHURTLEFF
                                                      ATTORNEY FOR PLAINTIFFS




                                                 32
